Determination of the respondent Police Commissioner dated November 22, 1989, which suspended petitioner from his position as a police officer for 30 days without pay and placed him on probation for 12 months, *523unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, New York County, Martin Schoenfeld, J., entered July 3, 1990), is dismissed, without costs.
Substantial evidence was produced at the disciplinary hearings to support the findings that petitioner failed to comply with the orders of superiors in several matters. The penalty of suspension without pay for 30 days and conditional probation for 12 months, which period has expired without incident, was not excessive. Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.